DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 7, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,740,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, prior art fails to explicitly disclose or suggest a system for providing physical access of a restricted area to an individual, wherein the system tracks a plurality of locations of the individual, the system comprising: a server that stores and outputs configured to store and output verification data, wherein the verification data includes a plurality of credentials and a plurality of identification (ID) numbers or a plurality of certificates corresponding to a plurality of individuals; a gateway device that configured to receive the verification data from the server; an access card configured to output a near field communication (NFC) signal and a Bluetooth or Ultra-wideband (UWB) signal, wherein the NFC signal includes a credential of the individual, and wherein the Bluetooth or UWB signal includes an ID number or a certificate of the individual; an access control device, connected to the gateway device, wherein the access control device is configured to: receive the verification data from the gateway device; receive the NFC signal and the Bluetooth or UWB signal from the access card; Page 2 of 18Application No. 16/920,778 Reply to Office Action of October 7, 2020compare the credential and the ID number or certificate of the individual with the verification data, wherein the access control device extracts the credential and the ID number or certificate from the NFC signal and the Bluetooth or UWB signal, respectively; generate an access control signal based on the comparison between the credential of the individual and the verification data; provide the access control signal to a 
Regarding claims 6-10, prior art fails to explicitly disclose or suggest A method for providing physical access of a restricted area to an individual by a system, wherein the system tracks a plurality of locations of the individual, the method comprising: Page 6 of 18Application No. 16/920,778 Reply to Office Action of October 7, 2020 receiving verification data from a gateway device by an access control device, wherein the gateway device receives the verification data from a server, and wherein the verification data includes a plurality of credentials and a plurality of identification (ID) numbers or a plurality of certificates corresponding to a plurality of individuals; receiving a near field communication (NEC) signal and a Bluetooth or Ultra- wideband (UWB) signal by the access control device, wherein the NFC signal and the Bluetooth or UWB signal includes a credential and an ID number or a certificate of the individual, respectively, and wherein the NFC signal and the Bluetooth or UWB signal is transmitted by an access card; comparing the credential and the ID number or certificate of the individual with the verification data by the access control device; generating an access control signal based on the comparison between the credential of the individual and the verification data; providing the access control signal to a locking mechanism by the access control device, wherein the locking mechanism facilitates access of the restricted area to the individual based on the access control signal; determining a first location of the individual based on the Bluetooth or UWB signal and the comparison between the ID number or certificate of the individual and the verification data by the access control device; receiving the verification data from the gateway device by a location tracking device; receiving 
Regarding claims 11-20, prior art fails to explicitly disclose or suggest a system for providing physical access of a restricted area to an individual and tracking a plurality of locations of the individual, the system comprising: a gateway device  configured to receive verification data from a server; an access card configured to output a near field communication (NFC) signal and a Bluetooth or Ultra-wideband (UWB) signal, wherein the NFC signal includes a credential of the individual, and wherein the Bluetooth or UWB signal includes an ID number or a certificate of the individual; and an access control device that is connected to the gateway device, wherein the access control device is configured to: receive the verification data from the gateway device; receive the NFC signal and the Bluetooth or UWB signal from the access card; compare the credential and the ID number or certificate of the individual with the verification data; generate an access control signal based on the comparison between the credential of the individual and the verification data; and Page 11 of 18Application No. 16/920,778 Reply to Office Action of October 7, 2020  provide the access control signal to a locking mechanism, wherein the locking mechanism facilitates access of the restricted area to the individual based on the access control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        January 13, 2022